PER CURIAM.
Though this is an appeal in the admiralty, the claimant has filed no assignments of error, and, under Rule 37 (3) of this court, cannot be heard to complain of so much of the decree as found the tug at fault. -
We cannot agree that the barge was chargeable with fault for the make-up of the tow. It has been the universal rule, so far as we know, that, as to this, the tug is master, •and the tow must follow her directions. The *231Quickstep, 9 Wall. 665, 19 L. Ed. 767; Eastern Transportation Line v. Hope, 95 U. S. 297, 24 L. Ed. 477; The Manhattan, 186 F. 329 (C. C. A. 2). See, also, Cranberry Creek Co. v. Red Star Co., 33 F.(2d) 272 (C. C. A. 2). Plainly this must be so, unless a flotilla is to have a divided command, a thing not tolerable upon the water.
Decree reversed, and cause remanded, with instructions to enter a decree for full damages.